DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 2020/0091755).
inter alia, a body having a bottom part which is a plane and configured with a dock section wherein a base having a tilt surface having two long sides and two short sides, a back leaning part tilted back, a wireless charging unit 312,314 includes an electric circuit board 330 connected to the external power source, coil module 312 transmit power to the portable device.  Se figure 3a, 3b.
However the reference is silent on the angle of the tilt of the back surface being 70-85 degrees and the base angle tilt being 15-25 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the tilt angles to the claimed angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Moreover those angles would allow the device to stay snugged on the charging dock.
	Re claim 2, the reference does not disclose two charging surfaces, one being in the opposite side of the other.  Having multiple docks would allow the charger to charge more than one devices simultaneously or allow the place to store the extra device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an additional charging surface on the opposite side, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
	Re claim 3, the reference is silent on the angle formed between the tilt back and the horizontal plane being 60-80 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the tilt 
	Re claims 4 and 5, the reference further discloses a spacer and a notch (i.e. radio transparent window 310) to allow the transmission of inductive field to the portable device.  However the reference is silent on the dimensions of the claimed structure being 1-4mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dimensions to be 1-4mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Re claim 6, the portable device may be a smart phone 100.  Para 25.
	Re claim 7, the dock further having a USB port to connect to the circuit board.  End of para 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rautiainen (US 2014/0152244) discloses a dock for an electronic device wherein the dock is tilt back to receive the device.  Furthermore, the charging is done wirelessly.
Laine et al. (US 2016/0282905) discloses a charging stand at an acute angle to receive a portable device.  USB ports are provided at its base.  However, the charging is done via connector pins.


Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087